Citation Nr: 9904202	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  98-12 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.  

3.  Entitlement to service connection for fracture of ribs 4, 
5, 10.  

4.  Entitlement to an increased (compensable) rating for 
residuals of fracture of ribs 6, 7, 8, and 9.  

5.  Entitlement to an increased (compensable) rating for 
residuals of skull fracture. 


ATTORNEY FOR THE BOARD

B.E. Jordan, Associate Counsel



INTRODUCTION

The veteran served on active duty for training with the 
United States (U.S.) Army, National Guard from June 30, 1983 
to August 13, 1983 and inactive duty training from April 27, 
1984 to April 29, 1984.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In that determination, the RO granted service 
connection for laceration of the left scalp, residuals of 
skull fracture residuals of fracture of ribs 6 through 9, and 
laceration of scalp area.  Noncompensable evaluations were 
assigned from each disability, effective in July 1997, 
respectively.  Service connection was denied for arthritis of 
the cervical and lumbar spine.  

The Board notes that the veteran disagreed with the RO's 
assignment of a noncompensable evaluation for the laceration 
of left scalp in a timely manner.  However, the veteran has 
not been provided a Statement of the Case including the 
regulations pertaining to such disability.  Thus, this matter 
is referred to the RO for appropriate action.  

The claim for an increased rating for residuals of skull 
fracture will be addressed in the remand portion of this 
decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he is entitled to 
service connection for arthritis of the cervical and lumbar 
spines and fractures of ribs 4, 5, and 10.  Specifically, the 
veteran states that he was involved in motorvehicular 
accidents during reserve training and injured his cervical 
and lumbar spines and ribs 4, 5, and 10.  

With regard to the claim for an increased rating for 
residuals of fractured ribs 6 through 9, the veteran asserts 
that his disability is more disabling than currently 
evaluated.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claims for service 
connection for arthritis of the cervical and lumbar spines 
are not well grounded; however, the evidence supports the 
claim for service connection for fracture of ribs 4, 5, 10.  
It is also the decision of the Board that the preponderance 
of the evidence is against a compensable evaluation for 
residuals of fracture of ribs 6, 7, 8, and 9.  


FINDINGS OF FACTS

1.  All of the evidence necessary for an equitable 
determination of this appeal has been obtained.  

2.  The claims for service connection for arthritis of the 
cervical spine and arthritis of the lumbar spine are not 
plausible.  

3.  Fractures of ribs 4, 5, and 10 cannot be disassociated 
from service.  

4.  The residuals of fracture of ribs 6, 7, 8, 9 are 
asymptomatic.  





CONCLUSIONS OF LAW

1.  The claims for service connection for arthritis of the 
cervical spine and arthritis of the lumbar spine are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  Fracture of ribs 4, 5, and 10 was incurred during active 
duty for training.  38 U.S.C.A. §§ 101, 1131 (West 1991 & 
Supp. 1998).  

3.  The criteria for a compensable disability evaluation for 
residuals of fracture of ribs 6, 7, 8, 9 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Code5297 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with respect to this 
appeal is whether the veteran has presented evidence of well-
grounded claims.  38 U.S.C.A. § 5107(a).  If a claim is not 
well grounded, the appeal must fail with respect to it, and 
there is no duty to assist the veteran further in the 
development of facts pertinent to the claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  For reasons set forth 
below, the Board finds that the claims for service connection 
for arthritis of the cervical and lumbar spine are not well 
grounded.  However, the claim for service connection for 
fracture of ribs 4, 5, and 10 and the increased ratings 
claims are well grounded.  

Evidentiary Background

On August 6, 1983, while on active duty for training the 
veteran was involved in a motor vehicular accident.  He 
sustained multiple cuts and abrasions.  Hospitalization 
records disclose, in pertinent part, that the veteran was 
thrown from a motorcycle by an automobile and landed on the 
pavement headfirst.  The veteran indicated that he had lost 
consciousness.  On physical examination, the veteran was 
oriented to time, place, person, and situation.  There was 
slight tenderness to the left temporal and frontal areas.  
The neck was without masses or tenderness.  A neurological 
examination reflects that cranial nerves II-XII were grossly 
intact.  X-rays revealed that the cervical spine was normal.  
X-rays of the chest revealed undisplaced fracture of the left 
third postereo-lateral rib.  Additional fractures were seen 
along the 6th, 7th, 8th, 9th, and 10th posterolateral ribs with 
minimal displacement at those levels.  It was suspected that 
since the 3rd rib was fractured that the 4th and 5th ribs were 
also fractured, but such fractures were not visible.  The 
diagnoses included frontal parietal and basilar skull 
fracture.  

On April 28, 1984, while on inactive duty training the 
veteran was involved in another accident.  He was a passenger 
in a jeep which overturned.  The veteran was struck in the 
back of the head by a radio that had been mounted on the 
jeep.  Hospitalization records reflect that the veteran 
incurred a scalp laceration.  On physical examination, his 
neck was normal and nontender.  

Beginning in 1988, private medical records reflect that the 
veteran began to complain of problems with his low back and 
neck.  An October 1988 entry reveals that the veteran related 
having developed low back pain while remodeling a friend's 
house.  In January 1989, the veteran reported having fallen 
from a horse.  At that time, the veteran felt as though he 
had jarred something.  These records also reflect that the 
veteran received extensive chiropractic treatment for his low 
back disability.  

The report of a March 1998 VA examination reveals the 
veteran's medical history with regard to his head and rib 
injuries.  It was noted that the veteran was a self-employed 
carpenter and that he was having increased difficulty 
managing heavy physical work because of pain in the base of 
his neck.  The veteran also reported that he could not work 
from week to week without having to obtain treatment from his 
chiropractor.  On physical examination, the examiner recorded 
that the veteran was asymptomatic for rib fractures.  X-rays 
of the chest revealed old left rib fractures from the 4th 
through the 10th ribs.  X-rays of the cervical and lumbar 
spine revealed in pertinent part, degenerative changes of the 
lumbar spine involving the disc and facet joints at L5-S1 
areas of the spine and degenerative disc disease at C5-6 
levels of the cervical spine, right foraminal narrowing at 
C5-6, and congenital spinal stenosis that was narrowest at 
the C5-6 levels because of posterior spurs.  

I.  Service Connection for Arthritis of the Cervical and 
Lumbar Spine

In claims for service connection, the burden is on the 
claimant to produce evidence establishing that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); see Grivois v. Brown, 
6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. App. 91, 
92; Tirpak v. Derwinski, 2 Vet. App. 609, 610-11.  A well 
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, supra.  The Court has stated that the 
quality and quantity of evidence required to meet this 
statutory burden depends upon the issue presented by the 
claim.  Grottveit at 92-93.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Id.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and evidence of a relationship between 
that disability and an injury or disease incurred in service 
or some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty, active duty for training or for 
injury incurred or aggravated while performing inactive duty 
training.  38§ U.S.C.A. § 101, 1131.  Active service includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in the line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24), see Brooks v. Brown, 5 Vet. App. 484 (1993).  

In this matter, the veteran contends that he developed 
arthritis in his cervical spine and lumbar spine as a result 
of accidents in which he was involved while serving active 
duty for training on August 6, 1983, and inactive duty 
training on April 28, 1984, respectively.  Although the 
record shows that the veteran was involved in accidents 
during the aforenoted periods of time, the evidence does not 
reflect that he incurred any injuries to his cervical or 
lumbar spine.  The veteran may attest to the symptoms that he 
experienced during service.  However, he is not competent, as 
a lay person, to link his cervical and lumbar spine 
disabilities to service.  In this case, this call for a 
medical opinion.  The Board does not question the problems 
that the veteran experiences with regard to these 
disabilities.  However, there is no competent medical 
evidence of record which establishes an etiological 
relationship between arthritis of the cervical and lumbar 
spines and his periods of reserve training.  Based on the 
foregoing factors, the Board must conclude that the claims 
for service connection for arthritis of the cervical and 
lumbar spines are not well grounded.  

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claims for service connection.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).   


II. Service Connection for Residuals of a Fracture of Ribs 4, 
5, 10

As indicated above, the Board finds the claim for service 
connection for fracture of ribs 4, 5, and 10 well grounded.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran claims that he incurred fractures to ribs 4, 5, 
and 10 during reserve training in May 1983.  Having carefully 
considered the veteran's claim, the Board finds that service 
connection is warranted.  In reaching that determination, the 
Board notes that the veteran's medical records at the time of 
the May 1983 accident reflect that the veteran fractured the 
10th rib, although such fracture was minimal.  It was 
suspected that the veteran had sustained fractures to the 4th 
and 5th ribs.  The record also reveals that the veteran was 
involved in an accident a few years after service; however, 
the medical evidence of record shows that he complained of 
complications involving his spine.  VA X-rays dated in March 
1998 reveal old left rib fractures from the 4th to the 10th 
ribs.  The Board is concerned that the March 1998 X-rays 
reveals old fractures to ribs 4 and 5 many years after the 
reserve training accident and that there is no medical 
opinion directly linking such fractures to service.  However, 
the Board cannot disassociate the evidence of the old 
fractures to ribs 4th and 5th ribs from the possible 
fractures found at the time of the August 1983 accident.  
With regard to the fracture of the 10th rib, it is reasonable 
to conclude that such fracture resulted from the 1983 
accident.  According the veteran the benefit of the doubt, 
service connection for fractures of ribs, 4, 5, and 10 is 
granted.  

Increased Ratings

As indicated supra, the Board finds that the veteran's 
increased ratings claims plausible and thus well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
such claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1994) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected residuals of a fracture of ribs 6 through 9 and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.  
See Francisco v. Brown, 7 Vet. App. 55 (1994) (where an 
increase in a disability rating is at issue, the current 
level of disability is of primary concern).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).

As indicated in the introductory section of this decision, 
service connection is in effect for residuals of fracture to 
ribs 6, 7, 8, and 9.  

The residuals of fractured ribs 6, 7, 8, and 9 are evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5297.  A 
10 percent evaluation is provided for removal of one or 
resection of two or more ribs without regeneration.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1998).  In that 
connection, the Board finds that a compensable disability 
evaluation is not warranted in this matter.  Current VA 
medial records show that the rib fractures in question are 
asymptomatic.  Furthermore, the evidence does not establish 
that the veteran underwent removal of or resection of any of 
his ribs.  Therefore, the current noncompensable evaluation 
adequately reflects the level of disability of the residuals 
of fractured ribs 6, 7, 8, and 9.  DC 5297.  

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  Although the veteran asserts that his 
service-connected disability interferes with his employment, 
the evidence demonstrates non service-connected cervical 
spine primarily adversely affecting the responsibilities 
associated with his employment.  The veteran has not asserted 
or offered any objective evidence that his service connected 
disability has interfered with his employment status to a 
degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  Nor does the record reflect 
frequent periods of hospitalization for his disability.  
Hence, the record does not present an exceptional case where 
his currently assigned noncompensable evaluation is found to 
be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met, and; therefore, affirms the RO's conclusion that 
a higher evaluation on an extraschedular basis is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for arthritis of the cervical spine is 
denied.

Service connection for arthritis of the lumbar spine is 
denied.  

Service connection for fracture of ribs 4, 5, 10 is granted.

An increased (compensable) rating for residuals of fracture 
of the ribs 6, 7, 8, and 9 is denied.  


REMAND

With regard to the claim for an increased rating for 
residuals of skull fracture, the Board notes that the record 
only includes the 1983 medical evidence pertaining to the 
initial incurrence of the veteran's injury.  Although a VA 
compensation and pension examination was conducted in March 
1998 with regard to the veteran's disabilities, there are no 
clinical findings or notations pertaining to skull fracture 
injury.  Thus, the Board is of the view that a VA examination 
to determine the current level of severity of any residuals 
of skull fracture would be helpful in an equitable 
disposition of this matter.   

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA examinations.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  This duty also includes providing additional VA 
examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one. Green v. Derwinski, 1 Vet. App. 121 (1991)

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have currently treated 
him for residuals of skull fracture.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.  

2.  Thereafter, the veteran should be 
afforded VA examinations by a board 
certified specialist, if available, to 
determine the current severity of his 
service-connected residuals of skull 
fracture. The claims folder must be made 
available to the examiner for review 
prior to the examination.  All indicated 
studies, including x-rays, should be 
performed.  A complete rationale should 
be given for all opinions and conclusions 
expressed. 
3.  The RO should review the examination 
report and determine it is adequate for 
rating purposes and in compliance with 
this Remand, If not, it should be 
returned for corrective action.  In light 
of the additional evidence obtained 
pursuant to the requested development, 
the RO should reevaluate the claim for an 
increased evaluation for residuals for 
skull fracture.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Board's decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  




- 5 -


